DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10-18, 20 of U.S. Patent No. 11,379,455. Although the claims at issue are not identical, they are not patentably distinct from each other because one of ordinary skill in the art would recognize that claims 1-8, 10-18, 20 of U.S. Patent No. 11,379,455 are directed to a similar invention as that of claims 1-20 in the present application.
Claim
US 17/710,408
Claim
US 11,379,455
1
A system configured for synchronizing database operations with a distributed blockchain, the database operations being performed on a database that is hosted on one or more database servers that are accessible by a first user through a first client computing platform and by a second user through a second client computing platform, the system comprising: a database server configured to host the database, wherein the database server is further configured to receive notifications and propagate database operations to multiple local versions of the database, wherein the multiple local versions include a first local version of the database and a second local version of the database, wherein the first local version of the database is accessible by the first user and not accessible by the second user, and wherein the second local version of the database is accessible by the second user and not accessible by the first user; 






and one or more hardware processors configured by machine-readable instructions to: receive, from the first client computing platform, a first set of database information reflecting a first set of one or more database operations performed locally by the first user on the first local version of the database, wherein the first set of one or more database operations effectuates changes to a first set of one or more cells of the first local version of the database;
















record on the distributed blockchain a first transaction, wherein the first transaction describes or refers to a description of a first set of one or more modifications to the database, wherein the first set of one or more modifications corresponds to the first set of one or more database operations;


perform a first verification whether the first set of one or more database operations is allowed to be performed by the first user; record on the distributed blockchain a second transaction, responsive to the first verification verifying the first user is not allowed to perform the first set of one or more database operations, wherein the second transaction describes or refers to a second description of a second set of one or more modifications to the database, wherein the second set of one or more modifications to the database reverts the changes to the first set of one or more cells of the first local version of the database, that were due to the first set of one or more modifications to the database;









































and effectuate transmission to the database server, responsive to the first verification verifying the first user is not allowed to perform the first set of one or more database operations, of a first notification, wherein, subsequent to receipt by the database server of the first notification, the first set of one or more database operations on the first local version of the database is reverted such that the first local version of the database no longer includes the changes to the first set of one or more cells of the first local version of the database such that the first local version of the database, upon being accessed by the first user, reflects that the first set of one or more database operations has not been performed on the first local version of the database
1
A system configured for synchronizing database operations with a distributed blockchain, the database operations being performed on a database that is hosted on one or more database servers that are accessible by multiple users including a first user and a second user, the system comprising:
a database server configured to host the database, wherein the database server is accessible by the first user through a first client computing platform and by the second user through a second client computing platform, wherein the database server is further configured to receive notifications and propagate database operations to different local versions of the database, wherein the different local versions include a first local version of the database and a second local version of the database, wherein the first local version of the database is accessible by the first user through the first client computing platform and not accessible by the second user, and wherein the second local version of the database is accessible by the second user through the second client computing platform and not accessible by the first user;

and one or more hardware processors configured by machine-readable instructions to: receive, from the first client computing platform, a first set of database information reflecting a first set of one or more database operations performed locally by the first user on the first local version of the database, wherein the first set of one or more database operations effectuates changes to a first set of one or more cells of the first local version of the database;

receive, from the second client computing platform, a second set of database information reflecting a second set of one or more database operations performed locally by the second user on the second local version of the database, wherein the second set of one or more database operations effectuates changes to a second set of one or more cells of the second local version of the database, wherein the second set of one or more cells of the second local version of the database is different from the first set of one or more cells of the first local version of the database;

record on the distributed blockchain a first message, wherein the first message describes or refers to a description of a first set of one or more modifications to the database, wherein the first set of one or more modifications corresponds to the first set of one or more database operations;


record on the distributed blockchain a second message, wherein the second message describes or refers to a second description of a second set of one or more modifications to the database, wherein the second set of one or more modifications corresponds to the second set of one or more database operations;
perform a first verification whether the first set of one or more database operations is allowed to be performed by the first user;








perform a second verification whether the second set of one or more database operations is allowed to be performed by the second user;



effectuate transmission to the database server, responsive to the first verification verifying the first user is allowed to perform the first set of one or more database operations, of a first notification, wherein, subsequent to receipt by the database server of the first notification, the first set of one or more database operations is propagated to the second local version of the database, such that the second local version of the database, upon being accessed by the second user, reflects that the first set of one or more database operations has been performed on the second local version of the database;

record on the distributed blockchain a third message, responsive to the second verification verifying the second user is not allowed to perform the second set of one or more database operations, wherein the third message describes or refers to a third description of a third set of one or more modifications to the database, wherein the third set of one or more modifications to the database reverts the changes to the second set of one or more cells of the second local version of the database, that were due to the second set of one or more modifications to the database, as previously recorded through the second message;

and effectuate transmission to the database server, responsive to the second verification verifying the second user is not allowed to perform the second set of one or more database operations, of a second notification, wherein, subsequent to receipt by the database server of the second notification, the second set of one or more database operations on the second local version of the database is reverted such that the second local version of the database no longer includes the changes to the second set of one or more cells of the second local version of the database, and wherein the second set of one or more database operations is not propagated to the first local version of the database, such that the first local version of the database, upon being accessed by the first user, reflects that the second set of one or more database operations has not been performed on the first local version of the database
2
wherein, subsequent to receipt by the database server of the first notification, the second local version of the database, upon being accessed by the second user, reflects that the first set of one or more database operations has not been performed on the second local version of the database
1
… wherein, subsequent to receipt by the database server of the first notification, the first set of one or more database operations is propagated to the second local version of the database, such that the second local version of the database, upon being accessed by the second user, reflects that the first set of one or more database operations has been performed on the second local version of the database…
3
wherein the one or more hardware processors are further configured by the machine-readable instructions to: responsive to receipt of the first set of database information reflecting performance of the first set of one or more database operations, effectuate locking the first set of one or more cells of the first local version of the database to prevent the first user from making further modifications to the first set of one or more cells of the first local version of the database; and effectuate unlocking of the first set of one or more cells of the first local version of the database, subsequent to transmission of the first notification to the database server such that the first user is able to perform database operations locally on the first set of one or more cells of the first local version of the database
2
wherein the one or more hardware processors are further configured by the machine-readable instructions to:
responsive to receipt of the first set of database information reflecting performance of the first set of one or more database operations, effectuate locking the first set of one or more cells of the first local version of the database to prevent the first user from making further modifications to the first set of one or more cells of the first local version of the database; and effectuate unlocking of the first set of one or more cells of the first local version of the database, subsequent to transmission of the first notification to the database server such that the first user is able to perform database operations locally on the first set of one or more cells of the first local version of the database
4


wherein performing the first verification includes verifying whether the first user has permission to modify the first set of one or more cells of the first local version of the database
3
wherein performing the first verification includes verifying whether the first user has permission to modify the first set of one or more cells of the first local version of the database
5
wherein performing the first verification includes verifying whether the first set of one or more cells of the first local version of the database had been locked prior to the first set of one or more database operations performed locally by the first user on the first local version of the database
4
wherein performing the first verification includes verifying whether the first set of one or more cells of the first local version of the database had been locked prior to the first set of one or more database operations performed locally by the first user on the first local version of the database
6
wherein the first transaction is encrypted
5
wherein the first message is encrypted
7
wherein the one or more hardware processors are further configured by the machine-readable instructions to: reconstruct a reconstructed database based on transactions recorded on the distributed blockchain
6
wherein the one or more hardware processors are further configured by the machine-readable instructions to:
reconstruct a reconstructed database based on messages recorded on the distributed blockchain
8
wherein the reconstructed database is reconstructed such that: (i) subsequent to recording the first transaction, the reconstructed database is consistent with the database hosted by the database server, including the first set of one or more database operations
7
wherein the reconstructed database is reconstructed such that:
(i) subsequent to recording the first message, the reconstructed database is consistent with the database hosted by the database server, including the first set of one or more database operations
9
wherein the reconstructed database is further reconstructed such that: (ii) subsequent to recording the second transaction, the reconstructed database is consistent with the database hosted by the database server, including a reversion of the first set of one or more database operations
8
wherein the reconstructed database is further reconstructed such that:
(ii) subsequent to recording the second message, the reconstructed database is consistent with the database hosted by the database server, including the second set of one or more database operations
10
wherein the distributed blockchain is an append-only blockchain
10
wherein the distributed blockchain is an append-only blockchain
11
A method for synchronizing database operations with a distributed blockchain, the database operations being performed on a database that is hosted on one or more database servers that are accessible by a first user through a first client computing platform and by a second user through a second client computing platform, the method comprising: hosting the database, by a database server, wherein the database server receives notifications and propagates database operations to multiple local versions of the database, wherein the multiple local versions include a first local version of the database and a second local version of the database, wherein the first local version of the database is accessible by the first user and not accessible by the second user, and wherein the second local version of the database is accessible by the second user and not accessible by the first user;




receiving, from the first client computing platform, a first set of database information reflecting a first set of one or more database operations performed by the first user on the first local version of the database, wherein the first set of one or more database operations operates on a first set of one or more cells of the first local version of the database; 















recording on the distributed blockchain a first transaction, wherein the first transaction describes or refers to a description of a first set of one or more modifications to the database, wherein the first set of one or more modifications corresponds to the first set of one or more database operations;


performing a first verification whether the first set of one or more database operations is allowed to be performed by the first user; recording on the distributed blockchain a second transaction, responsive to the first verification verifying the first user is not allowed to perform the first set of one or more database operations, wherein the second transaction describes or refers to a second description of a second set of one or more modifications to the database, wherein the second set of one or more modifications to the database reverts the changes to the first set of one or more cells of the first local version of the database, that were due to the first set of one or more modifications to the database;

































and effectuating transmission to the database server, responsive to the first verification verifying the first user is not allowed to perform the first set of one or more database operations, of a first notification, wherein, subsequent to receipt by the database server of the first notification, the first set of one or more database operations on the first local version of the database is reverted such that the first local version of the database no longer includes the changes to the first set of one or more cells of the first local version of the database such that the first local version of the database, upon being accessed by the first user, reflects that the first set of one or more database operations has not been performed on the first local version of the database
11
A method for synchronizing database operations with a distributed blockchain, the database operations being performed on a database that is hosted on one or more database servers that are accessible by multiple users including a first user and a second user, the method comprising:
hosting the database, by a database server, wherein the database server is accessible by the first user through a first client computing platform and by the second user through a second client computing platform, wherein the database server receives notifications and propagates database operations to different local versions of the database, wherein the different local versions include a first local version of the database and a second local version of the database, wherein the first local version of the database is accessible by the first user through the first client computing platform and not accessible by the second user, and wherein the second local version of the database is accessible by the second user through the second client computing platform and not accessible by the first user;
receiving, from the first client computing platform, a first set of database information reflecting a first set of one or more database operations performed by the first user on the first local version of the database, wherein the first set of one or more database operations operates on a first set of one or more cells of the first local version of the database;
receiving, from the second client computing platform, a second set of database information reflecting a second set of one or more database operations performed by the second user on the second local version of the database, wherein the second set of one or more database operations effectuates changes to a second set of one or more cells of the second local version of the database, wherein the second set of one or more cells of the second local version of the database is different from the first set of one or more cells of the first local version of the database;

recording on the distributed blockchain a first message, wherein the first message describes or refers to a description of a first set of one or more modifications to the database, wherein the first set of one or more modifications corresponds to the first set of one or more database operations;


recording on the distributed blockchain a second message, wherein the second message describes or refers to a second description of a second set of one or more modifications to the database, wherein the second set of one or more modifications corresponds to the second set of one or more database operations;
performing a first verification whether the first set of one or more database operations is allowed to be performed by the first user; performing a second verification whether the second set of one or more database operations is allowed to be performed by the second user;





effectuating transmission to the database server, responsive to the first verification verifying the first user is allowed to perform the first set of one or more database operations, of a first notification, wherein, subsequent to receipt by the database server of the first notification, the first set of one or more database operations is propagated to the second local version of the database, such that the second local version of the database, upon being accessed by the second user, reflects that the first set of one or more database operations has been performed on the second local version of the database;
recording on the distributed blockchain a third message, responsive to the second verification verifying the second user is not allowed to perform the second set of one or more database operations, wherein the third message describes or refers to a third description of a third set of one or more modifications to the database, wherein the third set of one or more modifications to the database reverts the changes to the second set of one or more cells of the second local version of the database, that were due to the second set of one or more modifications to the database, as previously recorded through the second message;

and effectuating transmission to the database server, responsive to the second verification verifying the second user is not allowed to perform the second set of one or more database operations, of a second notification, wherein, subsequent to receipt by the database server of the second notification, the second set of one or more database operations on the second local version of the database is reverted such that the second local version of the database no longer includes the changes to the second set of one or more cells of the second local version of the database, and wherein the second set of one or more database operations is not propagated to the first local version of the database, such that the first local version of the database, upon being accessed by the first user, reflects that the second set of one or more database operations has not been performed on the first local version of the database

12
wherein, subsequent to receipt by the database server of the first notification, the second local version of the database, upon being accessed by the second user, reflects that the first set of one or more database operations has not been performed on the second local version of the database
11
…subsequent to receipt by the database server of the second notification, the second set of one or more database operations on the second local version of the database is reverted such that the second local version of the database no longer includes the changes to the second set of one or more cells of the second local version of the database, and wherein the second set of one or more database operations is not propagated to the first local version of the database, such that the first local version of the database, upon being accessed by the first user, reflects that the second set of one or more database operations has not been performed on the first local version of the database…
13
further comprising: responsive to receiving the first set of database information reflecting performance of the first set of one or more database operations, effectuating locking the first set of one or more cells of the first local version of the database to prevent the first user from making further modifications to the first set of one or more cells of the first local version of the database; and effectuating unlocking of the first set of one or more cells of the first local version of the database, subsequent to transmission of the first notification to the database server such that the first user is able to perform database operations locally on the first set of one or more cells of the first local version of the database
12
further comprising: responsive to receiving the first set of database information reflecting performance of the first set of one or more database operations, effectuating locking the first set of one or more cells of the first local version of the database to prevent the first user from making further modifications to the first set of one or more cells of the first local version of the database; and
effectuating unlocking of the first set of one or more cells of the first local version of the database, subsequent to transmission of the first notification to the database server such that the first user is able to perform database operations locally on the first set of one or more cells of the first local version of the database
14
wherein performing the first verification includes verifying whether the first user has permission to modify the first set of one or more cells of the first local version of the database
13
wherein performing the first verification includes verifying whether the first user has permission to modify the first set of one or more cells of the first local version of the database
15
wherein performing the first verification includes verifying whether the first set of one or more cells of the first local version of the database had been locked prior to the first set of one or more database operations performed by the first user on the first local version of the database
14
wherein performing the first verification includes verifying whether the first set of one or more cells of the first local version of the database had been locked prior to the first set of one or more database operations performed by the first user on the first local version of the database
16
wherein the first transaction is encrypted
15
wherein the first message is encrypted
17
further comprising: reconstructing a reconstructed database based on transactions recorded on the distributed blockchain
16
further comprising: reconstructing a reconstructed database based on messages recorded on the distributed blockchain
18
wherein the reconstructed database is reconstructed such that: (i) subsequent to recording the first transaction, the reconstructed database is consistent with the database hosted by the database server, including the first set of one or more database operations
17
wherein the reconstructed database is reconstructed such that: (i) subsequent to recording the first message, the reconstructed database is consistent with the database hosted by the database server, including the first set of one or more database operations
19
wherein the reconstructed database is further reconstructed such that: (ii) subsequent to recording the second transaction, the reconstructed database is consistent with the database hosted by the database server, including a reversion of the first set of one or more database operations
18
wherein the reconstructed database is further reconstructed such that: (ii) subsequent to recording the second message, the reconstructed database is consistent with the database hosted by the database server, including the second set of one or more database operations
20
wherein the distributed blockchain is an append-only blockchain
20
wherein the distributed blockchain is an append-only blockchain


Claims 1-6, 11-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,810,183. Although the claims at issue are not identical, they are not patentably distinct from each other because one of ordinary skill in the art would recognize that claims 1-9 of U.S. Patent No. 10,810,183 are directed to a similar invention as that of claims 1-6, 11-15 in the present application.
Claim
US 17/710,408
Claim
US 10,810,183
1
A system configured for synchronizing database operations with a distributed blockchain, the database operations being performed on a database that is hosted on one or more database servers that are accessible by a first user through a first client computing platform and by a second user through a second client computing platform, the system comprising:

a database server configured to host the database, wherein the database server is further configured to receive notifications and propagate database operations to multiple local versions of the database, wherein the multiple local versions include a first local version of the database and a second local version of the database, wherein the first local version of the database is accessible by the first user and not accessible by the second user, and wherein the second local version of the database is accessible by the second user and not accessible by the first user; 








and one or more hardware processors configured by machine-readable instructions to:
receive, from the first client computing platform, a first set of database information reflecting a first set of one or more database operations performed locally by the first user on the first local version of the database, wherein the first set of one or more database operations effectuates changes to a first set of one or more cells of the first local version of the database;
















record on the distributed blockchain a first transaction, wherein the first transaction describes or refers to a description of a first set of one or more modifications to the database, wherein the first set of one or more modifications corresponds to the first set of one or more database operations;


perform a first verification whether the first set of one or more database operations is allowed to be performed by the first user; record on the distributed blockchain a second transaction, responsive to the first verification verifying the first user is not allowed to perform the first set of one or more database operations, wherein the second transaction describes or refers to a second description of a second set of one or more modifications to the database, wherein the second set of one or more modifications to the database reverts the changes to the first set of one or more cells of the first local version of the database, that were due to the first set of one or more modifications to the database;





































and effectuate transmission to the database server, responsive to the first verification verifying the first user is not allowed to perform the first set of one or more database operations, of a first notification, wherein, subsequent to receipt by the database server of the first notification, the first set of one or more database operations on the first local version of the database is reverted such that the first local version of the database no longer includes the changes to the first set of one or more cells of the first local version of the database such that the first local version of the database, upon being accessed by the first user, reflects that the first set of one or more database operations has not been performed on the first local version of the database
1
A system configured for synchronizing database operations with a distributed blockchain that is an append-only blockchain, the database operations being performed on a database that is hosted on one or more database servers that are accessible by multiple users including a first user and a second user, the system comprising:


a database server configured to host the database, wherein the database server is accessible by the first user through a first client computing platform and by the second user through a second client computing platform, wherein the database server is further configured to receive notifications and propagate database operations to different local versions of the database, wherein the different local versions include a first local version of the database and a second local version of the database, wherein the first local version of the database is accessible by the first user through the first client computing platform and not accessible by the second user, and wherein the second local version of the database is accessible by the second user through the second client computing platform and not accessible by the first user;

and one or more hardware processors configured by machine-readable instructions to:
receive, from the first client computing platform, a first set of database information reflecting a first set of one or more database operations performed locally by the first user on the first local version of the database, wherein the first set of one or more database operations effectuates changes to a first set of one or more cells of the first local version of the database;

receive, from the second client computing platform, a second set of database information reflecting a second set of one or more database operations performed locally by the second user on the second local version of the database, wherein the second set of one or more database operations effectuates changes to a second set of one or more cells of the second local version of the database, wherein the second set of one or more cells is different from the first set of one or more cells;


record on the distributed blockchain a first message, wherein the first message describes or refers to a description of a first set of one or more modification to the database, wherein the first set of one or more modifications corresponds to the first set of one or more database operations;


record on the distributed blockchain a second message, wherein the second message describes or refers to a second description of a second set of one or more modification to the database, wherein the second set of one or more modifications corresponds to the second set of one or more database operations;
perform a first verification whether the first set of one or more database operations is allowed to be performed by the first user;








perform a second verification whether the second set of one or more database operations is allowed to be performed by the second user; effectuate transmission to the database server, responsive to the first verification verifying the first user is allowed to perform the first set of one or more database operations, of a first notification, wherein, subsequent to receipt by the database server of the first notification, the first set of one or more database operations is propagated to the other local versions of the database including the second local version of the database, such that the second local version of the database, upon being accessed by the second user, reflects that the first set of one or more database operations has been performed on the second local version of the database;
record on the distributed blockchain a third message, responsive to the second verification verifying the second user is not allowed to perform the second set of one or more database operations, wherein the third message describes or refers to a third description of a third set of one or more modifications to the database, wherein the third set of one or more modifications to the database reverts the changes to the second set of one or more cells of the database that were due to the second set of one or more modifications to the database, as previously recorded through the second message;

effectuate transmission to the database server, responsive to the second verification verifying the second user is not allowed to perform the second set of one or more database operations, of a second notification, wherein, subsequent to receipt by the database server of the second notification, the second set of one or more database operations on the second local version of the database is reverted such that the second local version of the database no longer includes the changes to the second set of one or more cells of the second local version of the database, and wherein the second set of one or more database operations is not propagated to any of the other local versions of the database including the first local version of the database, such that the first local version of the database, upon being accessed by the first user, reflects that the second set of one or more database operations has not been performed on the first local version of the database; and
reconstruct a reconstructed database based on messages recorded on the distributed blockchain such that:
(i) subsequent to recording the first message, the reconstructed database is consistent with the database hosted by the database server, including the first set of one or more database operations;
(ii) subsequent to recording the second message, the reconstructed database is consistent with the database hosted by the database server, including the second set of one or more database operations; and
(iii) subsequent to recording the third message, the reconstructed database is consistent with the database hosted by the database server, such that the reconstructed database no longer includes the changes to the second set of one or more cells
2
wherein, subsequent to receipt by the database server of the first notification, the second local version of the database, upon being accessed by the second user, reflects that the first set of one or more database operations has not been performed on the second local version of the database
1
… wherein, subsequent to receipt by the database server of the second notification, the second set of one or more database operations on the second local version of the database is reverted such that the second local version of the database no longer includes the changes to the second set of one or more cells of the second local version of the database…
3
wherein the one or more hardware processors are further configured by the machine-readable instructions to: responsive to receipt of the first set of database information reflecting performance of the first set of one or more database operations, effectuate locking the first set of one or more cells of the first local version of the database to prevent the first user from making further modifications to the first set of one or more cells of the first local version of the database;




and effectuate unlocking of the first set of one or more cells of the first local version of the database, subsequent to transmission of the first notification to the database server such that the first user is able to perform database operations locally on the first set of one or more cells of the first local version of the database
2
wherein the one or more hardware processors are further configured by the machine-readable instructions to:
responsive to receipt of the first set of database information reflecting performance of the first set of one or more database operations, effectuate locking the first set of one or more cells of the different local versions of the database including the first local version and the second local version to prevent the first user and the second user from making further modifications to the first set of one or more cells of the first local version of the database and the second local version of the database, respectively;

and effectuate unlocking of the first set of one or more cells of the different local versions of the database, subsequent to transmission of the first notification to the database server such that the first user and the second user are able to perform database operations locally on the first set of one or more cells of the first local version of the database and on the first set of one or more cells of the second local version of the database, respectively
4


wherein performing the first verification includes verifying whether the first user has permission to modify the first set of one or more cells of the first local version of the database
3
wherein performing the first verification includes verifying whether the first user has permission to modify the first set of one or more cells of the first local version of the database
5
wherein performing the first verification includes verifying whether the first set of one or more cells of the first local version of the database had been locked prior to the first set of one or more database operations performed locally by the first user on the first local version of the database
4
wherein performing the first verification includes verifying whether the first set of one or more cells of the first local version of the database had been locked prior to the first set of one or more database operations performed by the first user
6
wherein the first transaction is encrypted
5
wherein the message that describes or refers to the description of the one or more modifications to the database is encrypted
11
A method for synchronizing database operations with a distributed blockchain, the database operations being performed on a database that is hosted on one or more database servers that are accessible by a first user through a first client computing platform and by a second user through a second client computing platform, the method comprising: hosting the database, by a database server, wherein the database server receives notifications and propagates database operations to multiple local versions of the database, wherein the multiple local versions include a first local version of the database and a second local version of the database, wherein the first local version of the database is accessible by the first user and not accessible by the second user, and wherein the second local version of the database is accessible by the second user and not accessible by the first user;






receiving, from the first client computing platform, a first set of database information reflecting a first set of one or more database operations performed by the first user on the first local version of the database, wherein the first set of one or more database operations operates on a first set of one or more cells of the first local version of the database; 













recording on the distributed blockchain a first transaction, wherein the first transaction describes or refers to a description of a first set of one or more modifications to the database, wherein the first set of one or more modifications corresponds to the first set of one or more database operations;


performing a first verification whether the first set of one or more database operations is allowed to be performed by the first user; recording on the distributed blockchain a second transaction, responsive to the first verification verifying the first user is not allowed to perform the first set of one or more database operations, wherein the second transaction describes or refers to a second description of a second set of one or more modifications to the database, wherein the second set of one or more modifications to the database reverts the changes to the first set of one or more cells of the first local version of the database, that were due to the first set of one or more modifications to the database;







































and effectuating transmission to the database server, responsive to the first verification verifying the first user is not allowed to perform the first set of one or more database operations, of a first notification, wherein, subsequent to receipt by the database server of the first notification, the first set of one or more database operations on the first local version of the database is reverted such that the first local version of the database no longer includes the changes to the first set of one or more cells of the first local version of the database such that the first local version of the database, upon being accessed by the first user, reflects that the first set of one or more database operations has not been performed on the first local version of the database
6
A method for synchronizing database operations with a distributed blockchain that is an append-only blockchain, the database operations being performed on a database that is hosted on one or more database servers that are accessible by multiple users including a first user and a second user, the method comprising:
hosting the database, by a database server, wherein the database server is accessible by the first user through a first client computing platform and by the second user through a second client computing platform, wherein the database server receives notifications and propagates database operations to different local versions of the database, wherein the different local versions include a first local version of the database and a second local version of the database, wherein the first local version of the database is accessible by the first user through the first client computing platform and not accessible by the second user, and wherein the second local version of the database is accessible by the second user through the second client computing platform and not accessible by the first user;

receiving, from the first client computing platform, a first set of database information reflecting a first set of one or more database operations performed by the first user on the first local version of the database, wherein the first set of one or more database operations operates on a first set of one or more cells of the first local version of the database;
receiving, from the second client computing platform, a second set of database information reflecting a second set of one or more database operations performed by the second user on the second local version of the database, wherein the second set of one or more database operations effectuates changes to a second set of one or more cells of the second local version of the database, wherein the second set of one or more cells is different from the first set of one or more cells;

recording on the distributed blockchain a first message, wherein the first message describes or refers to a description of a first set of one or more modification to the database, wherein the first set of one or more modifications corresponds to the first set of one or more database operations;


recording on the distributed blockchain a second message, wherein the second message describes or refers to a second description of a second set of one or more modification to the database, wherein the second set of one or more modifications corresponds to the second set of one or more database operations; performing a first verification whether the first set of one or more database operations is allowed to be performed by the first user;









performing a second verification whether the second set of one or more database operations is allowed to be performed by the second user;

effectuating transmission to the database server, responsive to the first verification verifying the first user is allowed to perform the first set of one or more database operations, of a first notification, wherein, subsequent to receipt by the database server of the first notification, the first set of one or more database operations is propagated to the other local versions of the database including the second local version of the database, such that the second local version of the database, upon being accessed by the second user, reflects that the first set of one or more database operations has been performed on the second local version of the database; recording on the distributed blockchain a third message, responsive to the second verification verifying the second user is not allowed to perform the second set of one or more database operations, wherein the third message describes or refers to a third description of a third set of one or more modifications to the database, wherein the third set of one or more modifications to the database reverts the changes to the second set of one or more cells of the database that were due to the second set of one or more modifications to the database, as previously recorded through the second message;

effectuating transmission to the database server, responsive to the second verification verifying the second user is not allowed to perform the second set of one or more database operations, of a second notification, wherein, subsequent to receipt by the database server of the second notification, the second set of one or more database operations on the second local version of the database is reverted such that the second local version of the database no longer includes the changes to the second set of one or more cells of the second local version of the database, and wherein the second set of one or more database operations is not propagated to any of the other local versions of the database including the first local version of the database, such that the first local version of the database, upon being accessed by the first user, reflects that the second set of one or more database operations has not been performed on the first local version of the database;

reconstructing a reconstructed database based on messages recorded on the distributed blockchain such that:
(i) subsequent to recording the first message, the reconstructed database is consistent with the database hosted by the database server, including the first set of one or more database operations;
(ii) subsequent to recording the second message, the reconstructed database is consistent with the database hosted by the database server, including the second set of one or more database operations; and (iii) subsequent to recording the third message, the reconstructed database is consistent with the database hosted by the database server, such that the reconstructed database no longer includes the changes to the second set of one or more cells

12
wherein, subsequent to receipt by the database server of the first notification, the second local version of the database, upon being accessed by the second user, reflects that the first set of one or more database operations has not been performed on the second local version of the database
6
…subsequent to receipt by the database server of the second notification, the second set of one or more database operations on the second local version of the database is reverted such that the second local version of the database no longer includes the changes to the second set of one or more cells of the second local version of the database, and wherein the second set of one or more database operations is not propagated to any of the other local versions of the database including the first local version of the database, such that the first local version of the database, upon being accessed by the first user, reflects that the second set of one or more database operations has not been performed on the first local version of the database…
13
further comprising: responsive to receiving the first set of database information reflecting performance of the first set of one or more database operations, effectuating locking the first set of one or more cells of the first local version of the database to prevent the first user from making further modifications to the first set of one or more cells of the first local version of the database;




and effectuating unlocking of the first set of one or more cells of the first local version of the database, subsequent to transmission of the first notification to the database server such that the first user is able to perform database operations locally on the first set of one or more cells of the first local version of the database
7
responsive to receiving the first set of database information reflecting performance of the first set of one or more database operations, effectuating locking the first set of one or more cells of the different local versions of the database including the first local version and the second local version have been locked to prevent the first user and the second user from making further modifications to the first set of one or more cells of the first local version of the database and the second local version of the database, respectively;

and effectuating unlocking of the first set of one or more cells of the different local versions of the database, subsequent to transmission of the first notification to the database server such that the first user and the second user are able to perform database operations locally on the first set of one or more cells of the first local version of the database and on the first set of one or more cells of the second local version of the database, respectively
14
wherein performing the first verification includes verifying whether the first user has permission to modify the first set of one or more cells of the first local version of the database
8
wherein performing the first verification includes verifying whether the first user has permission to modify the first set of one or more cells of the first local version of the database
15
wherein performing the first verification includes verifying whether the first set of one or more cells of the first local version of the database had been locked prior to the first set of one or more database operations performed by the first user on the first local version of the database
9
wherein performing the first verification includes verifying whether the first set of one or more cells of the first local version of the database had been locked prior to the first set of one or more database operations performed by the first user


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 6, 10, 11, 14, 16, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bibera (US 2018/0227119) in view of Padmanabhan (US 2019/0238525) and further in view of Ardashev (US 2020/0220728).
Regarding claim 1, Bibera discloses:
A system configured for synchronizing database operations with a distributed blockchain, the database operations being performed on a database that is hosted on one or more database servers that are accessible by a first user through a first client computing platform and by a second user through a second client computing platform, the system comprising: a database server configured to host the database at least by ([0021]-[0024], [0028], [0039] “Method 300 concludes at block 399. Aspects of method 300 may provide performance or efficiency benefits for managing a DBMS using a blockchain database. As an example, blockchain databases may be used to maintain a secure copy of data stored in a central database, such that unauthorized changes to the central database may be detected (e.g., to prevent tampering with database data by database administrators or other authorized users).” [0048] “In certain embodiments, each copy of the set of blockchain database copies may be configured to be accessed by one or more consumer users (e.g., clients, account holders).”) and [0021]-[0023] disclose that client computers can send queries to the computer system which includes the DBMS in memory, [0024] discloses that the DBMS includes at least a database, [0028] discloses that the steps described in the reference can be carried out by an external DBMS management module hosted by a server to receive access requests from the different client computers of different users,
wherein the database server is further configured to receive notifications and propagate database operations to multiple local versions of the database, wherein the multiple local versions include a first local version of the database and a second local version of the database at least by ([0033], [0035]-[0036] “At block 390, both the central database and the blockchain database may be maintained in response to receiving the access request...In certain embodiments, maintaining may include first updating the set of central data in the central database as directed by the access request, and subsequently instructing the blockchain database to query the central database to retrieve the updated set of central data… Accordingly, the blockchain database may be configured to import updated data from the central database, format it as a block, and store it within the blockchain database.”, [0038] “As described herein, a blockchain database that is linked (e.g., communicatively connected) with the central database may be constructed, and a set of blockchain data corresponding to the set of central data may be established in the blockchain database. For instance, the blockchain database may be configured to import a subset of the set of central data corresponding to the financial transaction records for each bank account, and utilize a hash function to generate a unique hash value for each individual financial transaction record.). The DBMS may receive an access request relating to transferring a currency amount from a first account to a second account.” [0048] “Compiling the set of blockchain database copies may include generating a separate version of the blockchain database for each host computing node of the distributed cloud computing environment”) and the different local versions or first and second local versions of the database are the stored subsets of data in the distributed blockchain database from the central database with which they are mapped as described in [0031], [0033], such as a subset of the set of central data corresponding to the financial transaction records for each bank account. The propagating of the database operations to different local versions of the database is the retrieving of the updated set of central data by instructing the blockchain database to query the central database after the update to the central database has been made in order to update the corresponding data, or each subset of central data, within the blockchain database. [0035] discloses the receiving of access requests such as for accessing data stored in the DBMS or a notification of an update with respect to data stored in the DBMS in order to modify or update the data,
wherein the first local version of the database is accessible by the first user and not accessible by the second user, and wherein the second local version of the database is accessible by the second user and not accessible by the first user at least by ([0013] “A partial copy (e.g., subset) of a set of data maintained in the central database may be stored in the blockchain database.”, [0014] “aspects of the disclosure relate to utilizing a blockchain database to provide an incorruptible database tampering detection system (IDT-DS) to detect tampering with respect to a set of data stored in a central database linked with the blockchain database. As such, inconsistencies between the central database and the blockchain database may be identified to provide a notification of potentially unauthorized/fraudulent activity, and promote data security and integrity”, [0021]-[0023], [0037], [0039] “Method 300 concludes at block 399. Aspects of method 300 may provide performance or efficiency benefits for managing a DBMS using a blockchain database. As an example, blockchain databases may be used to maintain a secure copy of data stored in a central database, such that unauthorized changes to the central database may be detected (e.g., to prevent tampering with database data by database administrators or other authorized users).” [0048] “In certain embodiments, each copy of the set of blockchain database copies may be configured to be accessed by one or more consumer users (e.g., clients, account holders).”) and each copy of the set of blockchain databases can be configured to be accessed by a user submitting access requests via different client computers. [0021]-[0023] disclose that client computers can send queries to the computer system which includes the DBMS in memory. [0037] discloses that only authorized users are able to assess certain sets or subsets of blockchain data;
and one or more hardware processors configured by machine-readable instructions to: receive, from the first client computing platform, a first set of database information reflecting a first set of one or more database operations performed locally by the first user on the first local version of the database, wherein the first set of one or more database operations effectuates changes to a first set of one or more cells of the first local version of the database at least by ([0021]-[0023], [0035] “At block 370, an access request may be received with respect to the DBMS. Generally, receiving can include detecting, collecting, sensing, discovering, recognizing, obtaining, or otherwise accepting delivery of the access request. The access request may include a query for data stored in the DBMS, an application for permission to access (e.g., perform read or write operations on) the DBMS, or a notification of an update with respect to data stored in the DBMS. For instance, the access request may indicate an updated or revised value for one or more data cells, columns, or rows of the DBMS.”) and the first set of database information could be the another one of the updated or revised values for one or more data cells performed by an authorized user. [0021]-[0023] disclose that client computers can send queries to the computer system which includes the DBMS in memory;
record on the distributed blockchain a first transaction, wherein the first transaction describes or refers to a description of a first set of one or more modifications to the database, wherein the first set of one or more modifications corresponds to the first set of one or more database operations at least by ([0031] “At block 330, a blockchain database may be constructed with respect to the DBMS. The blockchain database may be linked with the central database … The blockchain database may include a distributed database configured to maintain a list of ordered records in units of discrete blocks. Each block of the blockchain database may include a timestamp and a hash value corresponding to one or more previous blocks in the blockchain database (e.g., such that the data in a block may not be altered retroactively)….As another example, the blockchain database and the central database may be synchronized with one another such that modifications or updates made with respect to the central database are automatically performed with respect to the blockchain database as well (and vice versa).” [0036] “Accordingly, the blockchain database may be configured to import updated data from the central database, format it as a block, and store it within the blockchain database.”);
perform a first verification whether the first set of one or more database operations is allowed to be performed by the first user at least by ([0037] “In embodiments, a valid user authorization to carry-out the access request may be received with respect to the blockchain database at block 391. The valid user authorization may be associated with the access request. Generally, receiving can include detecting, collecting, sensing, discovering, recognizing, obtaining, or otherwise accepting delivery of the valid user authorization to carry-out the access request. The valid user authorization may include a permission, allowance, verification, or other authentication to indicate that a particular user has approved of the access request. The valid user authorization may be received from a user designated as the owner, primary account holder, administrator, or other authorized individual with respect to the set of central data/set of blockchain data… Accordingly, in embodiments, the first user may indicate approval (e.g., or disapproval) of the access request (e.g., via entering a password into a dialogue box prompt), and the access request may be carried-out to transfer the medical records from the first medical institution to the second medical-institution”) and the first verification could be any of the user authorizations performed for one of the access requests.
Bibera fails to disclose “record on the distributed blockchain a second transaction, responsive to the first verification verifying the first user is not allowed to perform the first set of one or more database operations, wherein the second transaction describes or refers to a second description of a second set of one or more modifications to the database, wherein the second set of one or more modifications to the database reverts the changes to the first set of one or more cells of the first local version of the database, that were due to the first set of one or more modifications to the database; and effectuate transmission to the database server, responsive to the first verification verifying the first user is not allowed to perform the first set of one or more database operations, of a first notification, wherein, subsequent to receipt by the database server of the first notification, the first set of one or more database operations on the first local version of the database is reverted such that the first local version of the database no longer includes the changes to the first set of one or more cells of the first local version of the database such that the first local version of the database, upon being accessed by the first user, reflects that the first set of one or more database operations has not been performed on the first local version of the database”
However, Padmanabhan teaches the following limitations, record on the distributed blockchain a second transaction… at least by ([0325] “where a pending transaction is submitted but never reaches consensus the virtual chain interface will handle the equivalent of a rollback transaction. In SQL, a “ROLLBACK” is a command that causes all data changes since the last BEGIN WORK or START TRANSACTION to be discarded by the relational database management systems (RDBMS), so that the state of the data is “rolled back” to the way it was before those changes were made.”) and the second transaction is the rollback transaction,
wherein the second transaction describes or refers to a second description of a second set of one or more modifications to the database at least by ([0325] “where a pending transaction is submitted but never reaches consensus the virtual chain interface will handle the equivalent of a rollback transaction. In SQL, a “ROLLBACK” is a command that causes all data changes since the last BEGIN WORK or START TRANSACTION to be discarded by the relational database management systems (RDBMS), so that the state of the data is “rolled back” to the way it was before those changes were made.”),
wherein the second set of one or more modifications to the database reverts the changes to the first set of one or more cells of the first local version of the database, that were due to the first set of one or more modifications to the database at least by ([0325] “where a pending transaction is submitted but never reaches consensus the virtual chain interface will handle the equivalent of a rollback transaction. In SQL, a “ROLLBACK” is a command that causes all data changes since the last BEGIN WORK or START TRANSACTION to be discarded by the relational database management systems (RDBMS), so that the state of the data is “rolled back” to the way it was before those changes were made.”);
and effectuate transmission to the database server, responsive to the first verification verifying the first user is not allowed to perform the first set of one or more database operations, of a first notification, wherein, subsequent to receipt by the database server of the first notification, the first set of one or more database operations on the first local version of the database is reverted such that the first local version of the database no longer includes the changes to the first set of one or more cells of the first local version of the database such that the first local version of the database, upon being accessed by the first user, reflects that the first set of one or more database operations has not been performed on the first local version of the database at least by ([0325] “where a pending transaction is submitted but never reaches consensus the virtual chain interface will handle the equivalent of a rollback transaction. In SQL, a “ROLLBACK” is a command that causes all data changes since the last BEGIN WORK or START TRANSACTION to be discarded by the relational database management systems (RDBMS), so that the state of the data is “rolled back” to the way it was before those changes were made.” [0358] “According to another embodiment, method 1500 further includes: determining the native blockchain transaction has failed and performing a rollback procedure for the native blockchain transaction including notifying the user device that the native blockchain transaction has failed”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Padmanabhan into the teaching of Bibera because the references similarly disclose transaction processing and blockchains. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Bibera to further include the rolling back of unauthorized transactions to previous states and notifying users as in Padmanabhan in order to “ensure adequate security so as to protect the integrity of both blockchains and negate the potential for fraudulent transactions” (Padmanabhan, [0094]).
Bibera, Padmanabhan fail to disclose “… responsive to the first verification verifying the first user is not allowed to perform the first set of one or more database operations”
However, Ardashev teaches the above limitation at least by ([0065] “With reference to FIG. 4A, at block 412, the processor 104 may connect to a blockchain network comprised of a plurality of user nodes. At block 414, the processor 104 may assign two sets of credentials to users of the plurality of the user nodes. At block 416, the processor 104 may monitor transactions initiated by the plurality of the user nodes. At block 418, the processor 104 may, in response to a detection of an unauthorized transaction initiated by a user node of the plurality of the user nodes, invoke the second set of the credentials of a user associated with the unauthorized transaction.” [0066] “At block 454, the processor 104 may roll back the unauthorized transaction.”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Ardashev into the teaching of Bibera, Padmanabhan because the references similarly disclose transaction processing and blockchains. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the rolling back of transactions from unauthorized users as in Ardashev which “improves the functionality of a computing system by implementing a method for an identity protection in blockchain-based systems” and “to prevent further damage and loss of the clients' assets” (Ardashev, [0026], [0043]).
As per claim 4, claim 1 is incorporated, Bibera further discloses:
wherein performing the first verification includes verifying whether the first user has permission to modify the first set of one or more cells of the first local version of the database at least by ([0035] “For instance, the access request may indicate an updated or revised value for one or more data cells, columns, or rows of the DBMS.” [0037] “The valid user authorization may include a permission, allowance, verification, or other authentication to indicate that a particular user has approved of the access request.”).
As per claim 6, claim 1 is incorporated, Bibera further discloses:
wherein the first transaction is encrypted at least by ([0053] “The first user may use a public key of “041d8d9af5” to encrypt his or her access request, and transmit the access request to the blockchain database.”).
As per claim 10, claim 1 is incorporated, Bibera fails to disclose “wherein the distributed blockchain is an append-only blockchain”
However, Padmanabhan teaches the above limitation at least by ([0038] “For instance, according to a particular embodiment, distributed ledger technology contemplates a distributed ledger technology host, or a blockchain platform host, in a peer-to-peer network, the host having at least a processor and a memory therein, receiving a request to add a new block to a blockchain, the new block comprising a plurality of transactions, the request specifying one of a plurality of transaction types.” [0165] “the blockchain consent manager j705 of the host organization 110 provides specific customers, organizations, users (e.g., hospitals, doctor offices, insurance providers, etc., within the context of the patient medical records example) to benefit from the use of blockchain functionality such as immutability…” [0316] “Similarly, if the user presents a structured query 1406 specifying an UPDATE command, then it is necessary to convert the UPDATE command into a relevant command for the blockchain since the immutable nature of the blockchain means that no accepted block in the chain can ever be modified.”) and the append-only blockchain is the immutable blockchain.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Padmanabhan into the teaching of Bibera because the references similarly disclose transaction processing and blockchains. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Bibera to further include the rolling back of unauthorized transactions to previous states and notifying users as in Padmanabhan in order to “ensure adequate security so as to protect the integrity of both blockchains and negate the potential for fraudulent transactions” (Padmanabhan, [0094]).
Regarding claim 11, Bibera discloses:
A method for synchronizing database operations with a distributed blockchain, the database operations being performed on a database that is hosted on one or more database servers that are accessible by a first user through a first client computing platform and by a second user through a second client computing platform, the method comprising: hosting the database, by a database server at least by ([0021]-[0024], [0028], [0039] “Method 300 concludes at block 399. Aspects of method 300 may provide performance or efficiency benefits for managing a DBMS using a blockchain database. As an example, blockchain databases may be used to maintain a secure copy of data stored in a central database, such that unauthorized changes to the central database may be detected (e.g., to prevent tampering with database data by database administrators or other authorized users).” [0048] “In certain embodiments, each copy of the set of blockchain database copies may be configured to be accessed by one or more consumer users (e.g., clients, account holders).”) and [0021]-[0023] disclose that client computers can send queries to the computer system which includes the DBMS in memory, [0024] discloses that the DBMS includes at least a database, [0028] discloses that the steps described in the reference can be carried out by an external DBMS management module hosted by a server to receive access requests from the different client computers of different users,
wherein the database server receives notifications and propagates database operations to multiple local versions of the database, wherein the multiple local versions include a first local version of the database and a second local version of the database at least by ([0033], [0035]-[0036] “At block 390, both the central database and the blockchain database may be maintained in response to receiving the access request...In certain embodiments, maintaining may include first updating the set of central data in the central database as directed by the access request, and subsequently instructing the blockchain database to query the central database to retrieve the updated set of central data… Accordingly, the blockchain database may be configured to import updated data from the central database, format it as a block, and store it within the blockchain database.”, [0038] “As described herein, a blockchain database that is linked (e.g., communicatively connected) with the central database may be constructed, and a set of blockchain data corresponding to the set of central data may be established in the blockchain database. For instance, the blockchain database may be configured to import a subset of the set of central data corresponding to the financial transaction records for each bank account, and utilize a hash function to generate a unique hash value for each individual financial transaction record.). The DBMS may receive an access request relating to transferring a currency amount from a first account to a second account.” [0048] “Compiling the set of blockchain database copies may include generating a separate version of the blockchain database for each host computing node of the distributed cloud computing environment”) and the different local versions or first and second local versions of the database are the stored subsets of data in the distributed blockchain database from the central database with which they are mapped as described in [0031], [0033], such as a subset of the set of central data corresponding to the financial transaction records for each bank account. The propagating of the database operations to different local versions of the database is the retrieving of the updated set of central data by instructing the blockchain database to query the central database after the update to the central database has been made in order to update the corresponding data, or each subset of central data, within the blockchain database. [0035] discloses the receiving of access requests such as for accessing data stored in the DBMS or a notification of an update with respect to data stored in the DBMS in order to modify or update the data,
wherein the first local version of the database is accessible by the first user and not accessible by the second user, and wherein the second local version of the database is accessible by the second user and not accessible by the first user at least by ([0013] “A partial copy (e.g., subset) of a set of data maintained in the central database may be stored in the blockchain database.”, [0014] “aspects of the disclosure relate to utilizing a blockchain database to provide an incorruptible database tampering detection system (IDT-DS) to detect tampering with respect to a set of data stored in a central database linked with the blockchain database. As such, inconsistencies between the central database and the blockchain database may be identified to provide a notification of potentially unauthorized/fraudulent activity, and promote data security and integrity”, [0021]-[0023], [0037], [0039] “Method 300 concludes at block 399. Aspects of method 300 may provide performance or efficiency benefits for managing a DBMS using a blockchain database. As an example, blockchain databases may be used to maintain a secure copy of data stored in a central database, such that unauthorized changes to the central database may be detected (e.g., to prevent tampering with database data by database administrators or other authorized users).” [0048] “In certain embodiments, each copy of the set of blockchain database copies may be configured to be accessed by one or more consumer users (e.g., clients, account holders).”) and each copy of the set of blockchain databases can be configured to be accessed by a user submitting access requests via different client computers. [0021]-[0023] disclose that client computers can send queries to the computer system which includes the DBMS in memory. [0037] discloses that only authorized users are able to assess certain sets or subsets of blockchain data;
receiving, from the first client computing platform, a first set of database information reflecting a first set of one or more database operations performed by the first user on the first local version of the database at least by ([0021]-[0023], [0035] “At block 370, an access request may be received with respect to the DBMS. Generally, receiving can include detecting, collecting, sensing, discovering, recognizing, obtaining, or otherwise accepting delivery of the access request. The access request may include a query for data stored in the DBMS, an application for permission to access (e.g., perform read or write operations on) the DBMS, or a notification of an update with respect to data stored in the DBMS. For instance, the access request may indicate an updated or revised value for one or more data cells, columns, or rows of the DBMS.”) and the first set of database information could be the another one of the updated or revised values for one or more data cells performed by an authorized user. [0021]-[0023] disclose that client computers can send queries to the computer system which includes the DBMS in memory;
wherein the first set of one or more database operations operates on a first set of one or more cells of the first local version of the database at least by ([0021]-[0023], [0035] “At block 370, an access request may be received with respect to the DBMS. Generally, receiving can include detecting, collecting, sensing, discovering, recognizing, obtaining, or otherwise accepting delivery of the access request. The access request may include a query for data stored in the DBMS, an application for permission to access (e.g., perform read or write operations on) the DBMS, or a notification of an update with respect to data stored in the DBMS. For instance, the access request may indicate an updated or revised value for one or more data cells, columns, or rows of the DBMS.”) and the first set of database information could be the another one of the updated or revised values for one or more data cells performed by an authorized user. [0021]-[0023] disclose that client computers can send queries to the computer system which includes the DBMS in memory;
recording on the distributed blockchain a first transaction, wherein the first transaction describes or refers to a description of a first set of one or more modifications to the database, wherein the first set of one or more modifications corresponds to the first set of one or more database operations at least by ([0031] “At block 330, a blockchain database may be constructed with respect to the DBMS. The blockchain database may be linked with the central database … The blockchain database may include a distributed database configured to maintain a list of ordered records in units of discrete blocks. Each block of the blockchain database may include a timestamp and a hash value corresponding to one or more previous blocks in the blockchain database (e.g., such that the data in a block may not be altered retroactively)….As another example, the blockchain database and the central database may be synchronized with one another such that modifications or updates made with respect to the central database are automatically performed with respect to the blockchain database as well (and vice versa).” [0036] “Accordingly, the blockchain database may be configured to import updated data from the central database, format it as a block, and store it within the blockchain database.”);
performing a first verification whether the first set of one or more database operations is allowed to be performed by the first userat least by ([0037] “In embodiments, a valid user authorization to carry-out the access request may be received with respect to the blockchain database at block 391. The valid user authorization may be associated with the access request. Generally, receiving can include detecting, collecting, sensing, discovering, recognizing, obtaining, or otherwise accepting delivery of the valid user authorization to carry-out the access request. The valid user authorization may include a permission, allowance, verification, or other authentication to indicate that a particular user has approved of the access request. The valid user authorization may be received from a user designated as the owner, primary account holder, administrator, or other authorized individual with respect to the set of central data/set of blockchain data… Accordingly, in embodiments, the first user may indicate approval (e.g., or disapproval) of the access request (e.g., via entering a password into a dialogue box prompt), and the access request may be carried-out to transfer the medical records from the first medical institution to the second medical-institution”) and the first verification could be any of the user authorizations performed for one of the access requests.
Bibera fails to disclose “recording on the distributed blockchain a second transaction, responsive to the first verification verifying the first user is not allowed to perform the first set of one or more database operations, wherein the second transaction describes or refers to a second description of a second set of one or more modifications to the database, wherein the second set of one or more modifications to the database reverts the changes to the first set of one or more cells of the first local version of the database, that were due to the first set of one or more modifications to the database; and effectuating transmission to the database server, responsive to the first verification verifying the first user is not allowed to perform the first set of one or more database operations, of a first notification, wherein, subsequent to receipt by the database server of the first notification, the first set of one or more database operations on the first local version of the database is reverted such that the first local version of the database no longer includes the changes to the first set of one or more cells of the first local version of the database such that the first local version of the database, upon being accessed by the first user, reflects that the first set of one or more database operations has not been performed on the first local version of the database”
However, Padmanabhan teaches the following limitations, recording on the distributed blockchain a second transaction… at least by ([0325] “where a pending transaction is submitted but never reaches consensus the virtual chain interface will handle the equivalent of a rollback transaction. In SQL, a “ROLLBACK” is a command that causes all data changes since the last BEGIN WORK or START TRANSACTION to be discarded by the relational database management systems (RDBMS), so that the state of the data is “rolled back” to the way it was before those changes were made.”) and the second transaction is the rollback transaction,
wherein the second transaction describes or refers to a second description of a second set of one or more modifications to the database at least by ([0325] “where a pending transaction is submitted but never reaches consensus the virtual chain interface will handle the equivalent of a rollback transaction. In SQL, a “ROLLBACK” is a command that causes all data changes since the last BEGIN WORK or START TRANSACTION to be discarded by the relational database management systems (RDBMS), so that the state of the data is “rolled back” to the way it was before those changes were made.”),
wherein the second set of one or more modifications to the database reverts the changes to the first set of one or more cells of the first local version of the database, that were due to the first set of one or more modifications to the database at least by ([0325] “where a pending transaction is submitted but never reaches consensus the virtual chain interface will handle the equivalent of a rollback transaction. In SQL, a “ROLLBACK” is a command that causes all data changes since the last BEGIN WORK or START TRANSACTION to be discarded by the relational database management systems (RDBMS), so that the state of the data is “rolled back” to the way it was before those changes were made.”);
and effectuating transmission to the database server, responsive to the first verification verifying the first user is not allowed to perform the first set of one or more database operations, of a first notification, wherein, subsequent to receipt by the database server of the first notification, the first set of one or more database operations on the first local version of the database is reverted such that the first local version of the database no longer includes the changes to the first set of one or more cells of the first local version of the database such that the first local version of the database, upon being accessed by the first user, reflects that the first set of one or more database operations has not been performed on the first local version of the database at least by ([0325] “where a pending transaction is submitted but never reaches consensus the virtual chain interface will handle the equivalent of a rollback transaction. In SQL, a “ROLLBACK” is a command that causes all data changes since the last BEGIN WORK or START TRANSACTION to be discarded by the relational database management systems (RDBMS), so that the state of the data is “rolled back” to the way it was before those changes were made.” [0358] “According to another embodiment, method 1500 further includes: determining the native blockchain transaction has failed and performing a rollback procedure for the native blockchain transaction including notifying the user device that the native blockchain transaction has failed”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Padmanabhan into the teaching of Bibera because the references similarly disclose transaction processing and blockchains. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Bibera to further include the rolling back of unauthorized transactions to previous states and notifying users as in Padmanabhan in order to “ensure adequate security so as to protect the integrity of both blockchains and negate the potential for fraudulent transactions” (Padmanabhan, [0094]).
Bibera, Padmanabhan fail to disclose “responsive to the first verification verifying the first user is not allowed to perform the first set of one or more database operations”
However, Ardashev teaches the above limitation at least by ([0065] “With reference to FIG. 4A, at block 412, the processor 104 may connect to a blockchain network comprised of a plurality of user nodes. At block 414, the processor 104 may assign two sets of credentials to users of the plurality of the user nodes. At block 416, the processor 104 may monitor transactions initiated by the plurality of the user nodes. At block 418, the processor 104 may, in response to a detection of an unauthorized transaction initiated by a user node of the plurality of the user nodes, invoke the second set of the credentials of a user associated with the unauthorized transaction.” [0066] “At block 454, the processor 104 may roll back the unauthorized transaction.”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Ardashev into the teaching of Bibera, Padmanabhan because the references similarly disclose transaction processing and blockchains. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the rolling back of transactions from unauthorized users as in Ardashev which “improves the functionality of a computing system by implementing a method for an identity protection in blockchain-based systems” and “to prevent further damage and loss of the clients' assets” (Ardashev, [0026], [0043]).
Claims 14, 16, 20 recite similar claim limitations as the system of claims 4, 6, 10, except that they set forth the claimed invention as a method, as such they are rejected for the same reason as applied hereinabove.

Claims 2-3, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bibera (US 2018/0227119) in view of Padmanabhan (US 2019/0238525) and Ardashev (US 2020/0220728) and further in view of Shadmon (US 2019/0158594).
As per claim 2, claim 1 is incorporated, Bibera, Padmanabhan, Ardashev fail to disclose “wherein, subsequent to receipt by the database server of the first notification, the second local version of the database, upon being accessed by the second user, reflects that the first set of one or more database operations has not been performed on the second local version of the database”
However, Shadmon teaches the above limitations at least by ([0349] “To identify malicious nodes or ignore queries returning erroneous data, a process that validates queries can be applied. This process leverages the fact that data is duplicated on multiple nodes and it operates by executing a query multiple times comparing the result sets of the execution. If executions do not return identical results, one of the nodes is malicious, or maintains erroneous data and should be removed from the network. To identify the node to ignore, the process can use majority of identical executions to invalidate nodes showing divergence in the executions. For example, if a query is issued twice, each time with a different set of nodes, and the first execution returns the value 5 and the second returns the value 6, a third execution that returns the value 6 (by different contractors that maintain the needed data) would determine that nodes participated in the execution returning 5 are dishonest.” [0394] “An optimization to minimize the problem of inconsistent views is to wait for the chain to reach consensus before updating the local database. This can ensure that all the parties will update to a same version roughly at the same time”) and certain nodes that contain data that is inconsistent with majority of other nodes are ignored and thus not further propagated to any other nodes.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Shadmon into the teaching of Bibera, Padmanabhan, Ardashev because both references disclose transaction processing. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include checking if unauthorized changes were made as in Shadmon in order to ensure that rollbacks of the failed transactions were successfully committed.
As per claim 3, claim 1 is incorporated, Bibera further discloses:
wherein the one or more hardware processors are further configured by the machine-readable instructions to: responsive to receipt of the first set of database information reflecting performance of the first set of one or more database operations, effectuate locking the first set of one or more cells of the first local version of the database to prevent the first user from making further modifications to the first set of one or more cells of the first local version of the database; and effectuate unlocking of the first set of one or more cells of the first local version of the database, subsequent to transmission of the first notification to the database server such that the first user is able to perform database operations locally on the first set of one or more cells of the first local version of the database at least by ([0032] “For instance, the set of blockchain data may include a designated subset of rows and columns from the set of central data, segments of data from individual data cells of the set of central data, the data from particular data tables or indices, or other type of data structure encrypted as a hash” [0035] “For instance, the access request may indicate an updated or revised value for one or more data cells, columns, or rows of the DBMS.” [0052] “In embodiments, the blockchain database may be configured for inaccessibility by the set of administrator users…In embodiments, configuring the blockchain database for inaccessibility by the set of administrator users may include preventing the set of administrator users from performing write-operations with respect to the blockchain database…In embodiments, configuring the blockchain database for accessibility may include structuring (e.g., composing, developing, programming) the smart contract to permit limited access to a subset of the set of blockchain data by the set of non-administrator users.”).
Bibera, Padmanabhan, Ardashev fail to disclose “and effectuate unlocking of the first set of one or more cells of the first local version of the database, subsequent to transmission of the first notification to the database server such that the first user is able to perform database operations locally on the first set of one or more cells of the first local version of the database”
However, Shadmon teaches the above limitations at least by at least by ([0214] “a permission layer can be added to allow access based on authorization” [0346] “Users that issue queries may be restricted by permissions. The permission grant rights to view data and by one embodiment, a data owner grants the rights to the users that issue queries. The permissions may be represented in the blockchain in many ways. By one embodiment the user permissions are represented by Rcoins transferred from the account representing a table to the account representing the user”, [0348] “the Rcoin transaction includes some additional information that restricts the permission as it lists the attribute names that can be queried by the user. When a user issues the query, the data nodes would only satisfy the query if the non-permitted attributes are not being queried”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Shadmon into the teaching of Bibera, Padmanabhan, Ardashev because both references disclose transaction processing. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include checking if unauthorized changes were made as in Shadmon in order to ensure that rollbacks of the failed transactions were successfully committed.
Claims 12, 13 recite similar claim limitations as the system of claims 2, 3, except that they set forth the claimed invention as a method, as such they are rejected for the same reason as applied hereinabove.

Claims 5, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bibera (US 2018/0227119) in view of Padmanabhan (US 2019/0238525) and Ardashev (US 2020/0220728) and further in view of Cox (US 2018/0026979).
As per claim 5, claim 1 is incorporated, Bibera, Padmanabhan, Ardashev fail to disclose “wherein performing the first verification includes verifying whether the first set of one or more cells of the first local version of the database had been locked prior to the first set of one or more database operations performed locally by the first user on the first local version of the database”
However, Cox teaches the above limitation at least by ([0032] “FIG. 5 illustrates an example flow diagram of an example method of operation according to example embodiments. Referring to FIG. 5, the method may include receiving a request to update a record stored in a database with a new entry 512 and updating the record by inserting the new entry at 514 and enabling the new entry to be unchangeable from subsequent modification attempts based on an immutable attribute 516. The attribute may be a flag or character enabler that when enabled does not permit any changes by any database operand or command attempting to make changes to be executed.”) and the locking prior to database operations is the immutable attribute flag which prevents commands attempting to change the record associated with the attribute.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Cox into the teaching of Bibera, Padmanabhan, Ardashev because both references disclose inventions utilizing blockchain technologies. Consequently, one of ordinary skill in the art would be motivated to further modify the systems as in the combination of references to further include the verification of a locked state as in Cox in order to prevent any potential processing or retrieval errors.
Claim 15 recites similar claim limitations as the system of claim 5, except that it sets forth the claimed invention as a method, as such it is rejected for the same reason as applied hereinabove.

Claims 7-9, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bibera (US 2018/0227119) in view of Padmanabhan (US 2019/0238525) and Ardashev (US 2020/0220728) and further in view of Sanghvi (US 2020/0057565).
As per claim 7, claim 1 is incorporated, Bibera, Padmanabhan, Ardashev fail to disclose “wherein the one or more hardware processors are further configured by the machine-readable instructions to: reconstruct a reconstructed database based on transactions recorded on the distributed blockchain”
However, Sanghvi taches the above limitation at least by ([0076] “In some embodiments, a second copy function may be performed by the system and/or user. The system and/or user may select a second section of the parent blockchain from the source environment and reconstruct the second section in the target environment. In some embodiments, the second section may comprise the first section already copied and reconstructed in the target environment… The remaining portions of the second section are copied and added to the already copied first section in order to reconstruct the entirety of the requested second section by combining the parts in the target environment”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Sanghvi into the teaching of Bibera, Padmanabhan, Ardashev because the references similarly disclose transaction processing and blockchains. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the restoring or reconstructing of a database from a blockchain as in Sanghvi for “improving technology associated with data restoration and blockchain architecture” (Sanghvi, [0079]).
As per claim 8, claim 7 is incorporated, Sanghvi further discloses:
wherein the reconstructed database is reconstructed such that: (i) subsequent to recording the first transaction, the reconstructed database is consistent with the database hosted by the database server, including the first set of one or more database operations at least by ([0032] “Nodes may write a data “block” to the blockchain, the block comprising data regarding a transaction, said blocks further comprising data and/or metadata. In some embodiments, only miner nodes may write transactions to the blockchain. In other embodiments, all nodes have the ability to write to the blockchain” [0033] “In other words, the consensus mechanism ensures that, over time, each node hosts a copy of the blockchain that is consistent with the other nodes”).
As per claim 9, claim 8 is incorporated, Sanghvi further discloses:
wherein the reconstructed database is further reconstructed such that: (ii) subsequent to recording the second transaction, the reconstructed database is consistent with the database hosted by the database server, including a reversion of the first set of one or more database operations at least by ([0075] “changes performed on the block chain in the target environment may be reverted which may be convenient in a testing or product development environment” [0033] “In other words, the consensus mechanism ensures that, over time, each node hosts a copy of the blockchain that is consistent with the other nodes”).
Claims 17-19 recite similar claim limitations as the system of claims 7-9, except that they set forth the claimed invention as a method, as such they are rejected for the same reason as applied hereinabove.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Li (US 2021/0092127) discloses synchronization and access control of data between multiple parties in a blockchain consortium.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P BARTLETT whose telephone number is (469)295-9085.  The examiner can normally be reached on M-Th 11:30-8:30, F 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM P BARTLETT/
Examiner, Art Unit 2169

/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169